DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 6/11/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 16 is objected to because of the following informality: On line 9, “the ambient magnetic field” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5. 	Claims 1, 2, 4, 6 – 8, 10, 12, 13, 16, 17, 19 – 21, 23, 25, 27 and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pietron et al. (8,844,379, hereinafter Pietron - See IDS dated 8/7/19) in view of Weng (2011/0162464 – See IDS dated 8/7/19). 	 	Regarding claim 1, Pietron discloses an apparatus comprising a shaft 18 (See Fig. 5) configured to receive an applied torque and comprising a first region 46a being magnetoelastic and being configured to generate a first magnetic field in response to the applied torque, a second region 46b being magnetoelastic and being configured to generate a second magnetic field in response to the applied torque, and a third region disposed between the first region and the second region and regions 47a, 47b and being configured to generate a substantially negligible magnetic field in response to the applied torque; a first sensor 49a disposed adjacent to the first region and being configured to sense the first magnetic field; and a second sensor 49b disposed adjacent to the second region and being configured to sense the second magnetic field (See Col. 4, lines 59 – 67 and Col. 5, lines 1 – 5).  	Pietron fails to disclose a third sensor disposed adjacent to the third region and being configured to sense an ambient magnetic field. 	However, Weng discloses an apparatus comprising sets of magnetic field .
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing improved sensors since these types of sensors reduce ambient magnetic field effects while measuring torque induced magnetic fields (See Weng, Pg. 1, Para. 0004).
Regarding claim 2, in Pietron, the shaft 18 comprises a first end and an opposing second end and an axis defined between the first and second ends, wherein the applied torque is applied to the shaft of the torque sensor about the axis (See Fig. 5, See Col. 2, lines 60 - 67).
Regarding claim 4, in Pietron, the first region, the second region, and the third region each comprise a first end and an opposing second end defining a length along the axis, and wherein the third region is disposed between the first region and the second region such that the first end of the third region contacts the second end of the first region and the second end of the third region contacts the first end of the second region (See Fig. 5).
Regarding claim 6, in Pietron, the length of the first region is substantially equivalent to the length of the second region (See Fig. 5). 	Regarding claim 7, in Pietron, the length of the third region is substantially 
Regarding claim 8, Pietron fails to disclose that a magnitude of the applied torque is determinable based on the sensed first magnetic field, the sensed second magnetic field, and the sensed ambient magnetic field by rejecting the ambient magnetic field sensed by the third sensor.
However, in Weng, the ambient magnetic field result of the third sensor is processed and canceled to determine the magnitude of applied torque (See Pg. 1, Paras. 0010 and 0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing improved sensors since these types of sensors reduce ambient magnetic field effects while measuring torque induced magnetic fields (See Weng, Pg. 1, Para. 0004).
Regarding claim 10, Pietron fails to disclose that the first sensor and the second sensor are further configured to sense the ambient magnetic field and wherein the magnitude of the applied torque is determinable based on the ambient magnetic field sensed by the first sensor and the ambient magnetic field sensed by the second sensor by rejecting the ambient magnetic field sensed by the first sensor, the second sensor, and the third sensor.   	However, in Weng, each of the sensors sense the ambient magnetic field and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing improved sensors since these types of sensors reduce ambient magnetic field effects while measuring torque induced magnetic fields (See Weng, Pg. 1, Para. 0004).
Regarding claim 12, in Pietron, the first sensor is configured to sense the first magnetic field by sensing a magnitude of an axial or radial component of the first magnetic field; and the second sensor is configured to sense the second magnetic field by sensing a magnitude of an axial or radial component of the second magnetic field (See Col. 4, lines 59 – 67 and Col. 5, lines 1 – 5).
Regarding claim 13, in Pietron, the first sensor, the second sensor, and the third sensor are disposed on a housing 44 spaced from and adjacent to the shaft (See Col. 5, lines 45 – 57). 	Regarding claim 16, in Pietron, the torque sensor comprises a shaft 18 comprising a first region being magnetoelastic and configured to generate a first magnetic field in response to the applied torque, a second region being magnetoelastic and configured to generate a second magnetic field in response to the applied torque, and a third region disposed between the first region and the second region and being configured to generate a substantially negligible magnetic field in response to the 
However, Weng discloses an apparatus comprising sets of magnetic field sensors 18, 20, 22 that sense ambient field signals (See Pg. 2, Para. 0025 and Pg. 3, Para. 0036).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing improved sensors since these types of sensors reduce ambient magnetic field effects while measuring torque induced magnetic fields (See Weng, Pg. 1, Para. 0004).
Regarding claim 17, Pietron fails to disclose determining the magnitude of the applied torque based on the first magnetic field, the second magnetic field, and the ambient magnetic field by rejecting the ambient magnetic field.  
However, in Weng, the ambient magnetic field result of the third sensor is processed and canceled to determine the magnitude of applied torque (See Pg. 1, Paras. 0010 and 0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing 
Regarding claim 19, in Pietron, a mechanism (transmission) applies the applied torque, the torque sensor comprises a shaft configured to receive the applied torque and comprising a first region being magnetoelastic and configured to generate a first magnetic field in response to the applied torque, a second region being magnetoelastic and configured to generate a second magnetic field in response to the applied torque, and a third region disposed between the first region and the second region and being configured to generate a substantially negligible magnetic field in response to the applied torque; a first sensor disposed adjacent to the first region and being configured to sense the first magnetic field; and a second sensor disposed adjacent to the second region and being configured to sense the second magnetic field (See Col. 4, lines 59 – 67 and Col. 5, lines 1 – 5). 	Pietron fails to disclose a third sensor disposed adjacent to the third region and being configured to sense an ambient magnetic field and a controller coupled to the first sensor, the second sensor, and the third sensor and being configured to determine the magnitude of the applied torque based on the first magnetic field, the second magnetic field, and the ambient magnetic field. 	However, in Weng, the sensors 18, 20, 22 detect ambient magnetic fields and signal processing means determines the magnitude of the applied torque based on the first magnetic field, the second magnetic field, and the ambient magnetic field.
Regarding claim 20, in Pietron, the mechanism for applying the applied torque is a transmission unit of a vehicle (See Col. 2, lines 60 – 67). 	Regarding claim 21, in Pietron, the shaft of the torque sensor comprises a first end and an opposing second end and an axis defined between the first and second ends, wherein the applied torque is applied to the shaft of the torque sensor about the axis (See Col. 2, lines 60 – 67).
Regarding claim 23, in Pietron, the first region of the shaft the torque sensor, the second region of the shaft the torque sensor, and the third region of the shaft the torque sensor each comprise a first end and an opposing second end defining a length along the axis, and wherein the third region is disposed between the first region and the second region such that the first end of the third region contacts the second end of the first region and the second end of the third region contacts the first end of the second region (See Fig. 5). 	Regarding claim 25, in Pietron, the length of the first region is substantially equivalent to the length of the second region. 	Regarding claim 27, Pietron fails to disclose that a magnitude of the applied 
However, in Weng, the ambient magnetic field result of the third sensor is processed and canceled to determine the magnitude of applied torque (See Pg. 1, Paras. 0010 and 0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing improved sensors since these types of sensors reduce ambient magnetic field effects while measuring torque induced magnetic fields (See Weng, Pg. 1, Para. 0004).
Regarding claim 29, Pietron fails to disclose that the first sensor of the torque sensor and the second sensor of the torque sensor are further configured to sense the ambient magnetic field and wherein the magnitude of the applied torque is determinable based on the ambient magnetic field sensed by the first sensor and the ambient magnetic field sensed by the second sensor by rejecting the ambient magnetic field sensed by the first sensor, the second sensor, and the third sensor. 	However, in Weng, each of the sensors sense the ambient magnetic field and the sensor output is processed and canceled to determine the magnitude of applied torque (See Pg. 1, Paras. 0010 and 0011). 	Therefore, it would have been obvious to one of ordinary skill in the art before 
Regarding claim 30, Pietron fails to disclose that the magnitude of the applied torque is determinable by rejecting the ambient magnetic field sensed by the first sensor, the second sensor, and the third sensor.
However, in Weng, each of the sensors sense the ambient magnetic field and the sensor output is processed and canceled to determine the magnitude of applied torque (See Pg. 1, Paras. 0010 and 0011). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pietron according to the teachings of Weng for the purpose of, advantageously providing improved sensors since these types of sensors reduce ambient magnetic field effects while measuring torque induced magnetic fields (See Weng, Pg. 1, Para. 0004).
Regarding claim 31, in Pietron, the first sensor of the torque sensor is configured to sense the first magnetic field by sensing a magnitude of an axial or radial component of the first magnetic field; and the second sensor of the torque sensor is configured to sense the second magnetic field by sensing a magnitude of an axial or radial component of the second magnetic field (See Col. 4, lines 59 – 67 and Col. 5, lines 1 – 5).
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7. 	Veillette et al. (2022/0034734) disclose a magnetoelastic torque sensor with local measurement of ambient magnetic field.	GieBibl et al. (2021/0229679) disclose a differential transfer case torque sensor apparatus and method.	Ignazio et al. (JP6071460) disclose a system and method for detecting magnetic noise by applying a switching function to a magnetic field sensing coil.  	May (6,826,969) discloses a torque measurement apparatus.  8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/25/22